Exhibit 10.41

 

                                                                                                          

THE NEIMAN MARCUS GROUP, INC.

2005 STOCK INCENTIVE PLAN

 

ARTICLE I. ESTABLISHMENT AND PURPOSE

 

1.1    Establishment and Purpose.

The Neiman Marcus Group, Inc. ("NMG") hereby establishes The Neiman Marcus
Group, Inc. 2005 Stock Incentive Plan, as set forth in this document. The
purpose of the Plan is to attract and retain highly qualified individuals and to
align the interests of key individuals with those of the stockholders of NMG.
NMG is committed to creating long-term stockholder value. NMG's compensation
philosophy is based on a belief that NMG can best create stockholder value if
key employees, directors, and certain others providing services to the Company
act and are rewarded as business owners. NMG believes that an equity stake
through equity compensation programs effectively aligns employee and stockholder
interests by motivating and rewarding long-term performance that will enhance
stockholder value.

1.2    Effectiveness and Term. This Plan shall become effective as of January 1,
2005, subject to its approval by the holders of at least a majority of the
shares of Common Stock present or represented and entitled to vote at the 2005
annual meeting of the stockholders of NMG duly held in accordance with
applicable law. Unless terminated sooner by action of the Board pursuant to the
provisions of Section 14.1, this Plan shall terminate on January 1, 2015.



ARTICLE II. DEFINITIONS

2.1

    "Affiliate" means a "parent corporation" or a "subsidiary corporation" of
NMG, as those terms are defined in sections 424(e) and (f) of the Code,
respectively.

2.2    "Award" means an award granted to a Participant in the form of Options,
SARs, Restricted Stock, Restricted Stock Units, Performance Awards or Other
Incentive Awards, whether granted singly or in combination.

2.3    "Award Agreement" means a written agreement between NMG and a Participant
that sets forth the terms, conditions, restrictions and limitations applicable
to an Award.

2.4    "Board" means the Board of Directors of NMG.

2.5    "Cash Dividend Right" means a contingent right, granted in tandem with a
specific Restricted Stock Unit Award, to receive an amount in cash equal to the
cash distributions made by NMG with respect to a share of Common Stock during
the period such Award is outstanding.

2.6    A "Change of Control" shall be deemed to have taken place for purposes of
the Plan:



    

    (i)    upon the consummation of any transaction or series of transactions
under which NMG is merged or consolidated with any other company, other than a
merger or consolidation that would result in the stockholders of NMG immediately
prior thereto owning voting securities immediately thereafter (either by the
securities such stockholders owned immediately prior thereto remaining
outstanding or by the securities such stockholders owned immediately prior
thereto being converted into voting securities of the surviving entity)
representing more than 50% of the combined voting power of the voting securities
of NMG, the acquiring entity or such surviving entity, as the case may be,
outstanding immediately after such merger or consolidation;

   

   

    (ii)    if any person or group (as used in Section 13(d) of the Exchange
Act) (other than NMG, any trustee or other fiduciary holding securities under an
employee benefit plan of NMG, or any company owned, directly or indirectly, by
the stockholders of NMG in substantially the same proportions as their ownership
of stock of NMG) becomes the "beneficial owner" (as defined in Rule 13d-3 under
the Exchange Act) of securities of NMG representing more than 40% of (a) the
shares of NMG's Class B Common Stock then outstanding or (b) the combined voting
power (other than in the election of directors) of all voting securities of NMG
then outstanding;

     

    (iii)   if, during any period of 24 consecutive months, individuals who at
the beginning of such period constituted the Board, and any director whose
election or nomination for election by NMG's stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved, cease for any reason (other than death
or disability) to constitute at least a majority thereof; or

     

    (iv)    the complete liquidation of NMG or the sale or disposition by NMG of
all or substantially all of NMG's assets, other than a liquidation of NMG into a
wholly-owned subsidiary.


2.7

    "Code" means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations.

2.8    "Committee" means the Compensation Committee of the Board or such other
committee of the Board as may be designated by the Board to administer the Plan,
which committee shall consist of two or more members of the Board, each of whom
is both a "non-employee director" within the meaning of Rule 16b-3 promulgated
under the Exchange Act and an "outside director" within the meaning of such term
as contained in applicable regulations interpreting section 162(m) of the Code;
provided, however, that with respect to the application of the Plan to Awards
made to Outside Directors, "Committee" means the Board. To the extent that no
Committee exists that has the authority to administer the Plan, the functions of
the Committee shall be exercised by the Board. If for any reason the appointed
Committee does not meet the requirements of Rule 16b-3 or section 162(m) of the
Code, such noncompliance with such requirements shall not affect the validity of
Awards, grants, interpretations or other actions of the Committee.

2.9    "Common Stock" means the Class A common stock of NMG, $.01 par value per
share, or any stock or other securities of NMG hereafter issued or issuable in
substitution or exchange for the Common Stock.

2.10    "Company" means NMG and any Affiliate.

2.11    "Dividend Unit Right" means a contingent right, granted in tandem with a
specific Restricted Stock Unit Award, to have an additional number of Restricted
Stock Units credited to a Participant in respect of the Award equal to the
number of shares of Common Stock that could be purchased at Fair Market Value
with the amount of each cash distribution made by NMG with respect to a share of
Common Stock during the period such Award is outstanding.

2.12    "Effective Date" means the date this Plan becomes effective as provided
in Section 1.2.

2.13    "Employee" means an employee of the Company; provided, however, that the
term "Employee" does not include a nonemployee director or an individual
performing services for the Company who is treated for tax purposes as an
independent contractor at the time of performance of the services.

2.14    "Exchange Act" means the Securities Exchange Act of 1934, as amended.

2.15    "Fair Market Value" means (a) if the Common Stock is listed on a
national securities exchange, the closing price per share on a given date; (b)
if the Common Stock is traded on an exchange or market in which prices are
reported in terms of bid and asked prices, the average of the closing bid and
asked prices for a share on a given date; and (c) if the Common Stock is not
publicly traded at the time a determination of fair market value is required to
be made hereunder, the determination of fair market value shall be made in good
faith by the Committee.

2.16    "Fiscal Year" means the 52 or 53-week period ending on the Saturday
nearest to July 31 of each year.

2.17    "Grant Date" means the date an Award is determined to be effective by
the Committee upon the grant of such Award.

2.18    "Incentive Stock Option" means an Option that is intended to meet the
requirements of section 422(b) of the Code.

2.19    "Matching Restricted Stock" shall have the meaning given such term in
Section 9.2.

2.20    "Matching Restricted Stock Unit" shall have the meaning given such term
in Section 10.2.

2.21    "NMG" means The Neiman Marcus Group, Inc., a Delaware corporation, or
any successor thereto.

2.22    "Nonqualified Stock Option" means an Option that is not an Incentive
Stock Option.

2.23    "Option" means an option to purchase shares of Common Stock granted to a
Participant pursuant to Article VII. An Option may be either an Incentive Stock
Option or a Nonqualified Stock Option, as determined by the Committee.

2.24    "Other Incentive Award" means an incentive award granted to a
Participant pursuant to Article XII.

2.25    "Outside Director" means a "non-employee director" of NMG, as defined in
Rule 16b-3.

2.26    "Participant" means an Employee, director, or other individual or entity
that has been granted an Award; provided, however, that no Option or Award that
may be settled in Common Stock may be issued to a Participant that is not a
natural person.

2.27    "Performance Award" means an Award granted to a Participant pursuant to
Article XI to receive cash or Common Stock conditioned in whole or in part upon
the satisfaction of specified performance criteria.

2.28    "Permitted Transferee" shall have the meaning given such term in Section
15.4.

2.29    "Plan" means The Neiman Marcus Group, Inc. 2005 Stock Incentive Plan, as
in effect from time to time.

2.30    "Purchased Restricted Stock" shall have the meaning given such term in
Section 9.2.

2.31    "Purchased Restricted Stock Unit" shall have the meaning given such term
in Section 10.2.

2.32    "Restricted Period" means the period established by the Committee with
respect to an Award of Restricted Stock or Restricted Stock Units during which
the Award remains subject to forfeiture.

2.33    "Restricted Stock" means a share of Common Stock granted to a
Participant pursuant to Article IX that is subject to such terms, conditions,
and restrictions as may be determined by the Committee.

2.34    "Restricted Stock Unit" means a fictional share of Common Stock granted
to a Participant pursuant to Article X that is subject to such terms,
conditions, and restrictions as may be determined by the Committee.

2.35    "Rule 16b-3" means Rule 16b-3 promulgated by the SEC under the Exchange
Act, or any successor rule or regulation that may be in effect from time to
time.

2.36    "Stock Appreciation Right" or "SAR" means a right granted to a
Participant pursuant to Article VIII with respect to a share of Common Stock to
receive upon exercise cash, Common Stock or a combination of cash and Common
Stock, equal to the appreciation in value of a share of Common Stock.



ARTICLE III. PLAN ADMINISTRATION

3.1

    Plan Administrator and Discretionary Authority. The Plan shall be
administered by the Committee. The Committee shall have total and exclusive
responsibility to control, operate, manage and administer the Plan in accordance
with its terms. The Committee shall have all the authority that may be necessary
or helpful to enable it to discharge its responsibilities with respect to the
Plan. Without limiting the generality of the preceding sentence, the Committee
shall have the exclusive right to: (i) interpret the Plan and the Award
Agreements executed hereunder; (ii) decide all questions concerning eligibility
for, and the amount of, Awards granted under the Plan; (iii) construe any
ambiguous provision of the Plan or any Award Agreement; (iv) prescribe the form
of Award Agreements; (v) correct any defect, supply any omission or reconcile
any inconsistency in the Plan or any Award Agreement; (vi) issue administrative
guidelines as an aid to administering the Plan and make changes in such
guidelines as the Committee from time to time deems proper; (vii) make
regulations for carrying out the Plan and make changes in such regulations as
the Committee from time to time deems proper; (viii) determine whether Awards
should be granted singly or in combination; (ix) to the extent permitted under
the Plan, grant waivers of Plan terms, conditions, restrictions and limitations;
(x) accelerate the exercise, vesting or payment of an Award when such action or
actions would be in the best interests of the Company; (xi) require Participants
to hold a stated number or percentage of shares of Common Stock acquired
pursuant to an Award for a stated period; and (xii) take any and all other
actions the Committee deems necessary or advisable for the proper operation or
administration of the Plan. The Committee shall have authority in its sole
discretion with respect to all matters related to the discharge of its
responsibilities and the exercise of its authority under the Plan, including
without limitation its construction of the terms of the Plan and its
determination of eligibility for participation in, and the terms of Awards
granted under, the Plan. The decisions of the Committee and its actions with
respect to the Plan shall be final, conclusive and binding on all persons having
or claiming to have any right or interest in or under the Plan, including
without limitation Participants and their respective Permitted Transferees,
estates, beneficiaries and legal representatives. In the case of an Award
intended to be eligible for the performance-based compensation exemption under
section 162(m) of the Code, the Committee shall exercise its discretion
consistent with qualifying the Award for such exemption.

3.2    Liability; Indemnification. No member of the Committee, nor any person to
whom it has delegated authority, shall be personally liable for any action,
interpretation or determination made in good faith with respect to the Plan or
Awards granted hereunder, and each member of the Committee (or delegatee of the
Committee) shall be fully indemnified and protected by NMG with respect to any
liability he may incur with respect to any such action, interpretation or
determination, to the maximum extent permitted by applicable law.



ARTICLE IV. SHARES SUBJECT TO THE PLAN

 1. Available Shares

.

      

    (a)    Subject to adjustment as provided in Section 4.2, the maximum number
of shares of Common Stock that shall be available for grant of Awards under the
Plan shall be 2,500,000 shares of Common Stock, plus (i) all shares of Common
Stock that as of the date the Plan is approved by NMG's stockholders (the
"Approval Date") remain available for grant of awards under The Neiman Marcus
Group, Inc. 1997 Incentive Plan (the "1997 Plan") pursuant to Section 4.A.
thereof, plus (ii) all shares of Common Stock that under the terms of the 1997
Plan become available for grant of awards thereunder after the Approval Date
pursuant to Subsections 4.A.(i) through (v) thereof.

   

      

    (b)    The maximum number of shares of Common Stock that may be subject to
all Awards granted under the Plan to any one Participant during a Fiscal Year is
400,000. The maximum number of shares of Common Stock that may be subject to
Awards other than Options and SARs granted under the Plan to any one Participant
during a Fiscal Year is 250,000. The maximum number of shares of Common Stock
that may be subject to a Performance Award that provides for a performance
period longer than one Fiscal Year shall be based upon the foregoing annual
maximum limits multiplied by the number of full Fiscal Years in the performance
period.

     

    (c)    The maximum number of shares of Common Stock that shall be available
for Awards of Restricted Stock, Restricted Stock Units or Other Incentive Awards
payable in the form of Common Stock that either require no purchase by the
Participant or do not condition vesting upon achieving specified performance
goals pursuant to Article XI is 20% of the total shares of Common Stock
authorized for Awards hereunder.

     

    (d)    The maximum number of shares of Common Stock that may be issued in
the form of Incentive Stock Options shall be 50% of the total number of shares
authorized for Awards hereunder.

     

    (e)    Shares of Common Stock issued pursuant to the Plan may be original
issue or treasury shares or a combination of the foregoing, as the Committee, in
its sole discretion, shall from time to time determine.


4.2    Adjustments for Recapitalizations and Reorganizations.

 

    (a)    The shares with respect to which Awards may be granted under the Plan
are shares of Common Stock as presently constituted, but if, and whenever, prior
to the expiration or satisfaction of an Award theretofore granted, NMG shall
effect a split, subdivision or consolidation of shares of Common Stock or the
payment of a stock dividend on Common Stock in the form of Common Stock without
receipt of consideration by NMG, the number of shares of Common Stock with
respect to which such Award may thereafter be exercised or satisfied, as
applicable, (i) in the event of an increase in the number of outstanding shares,
shall be proportionately increased, and, if applicable, the exercise price per
share shall be proportionately reduced, and (ii) in the event of a reduction in
the number of outstanding shares, shall be proportionately reduced, and, if
applicable, the exercise price per share shall be proportionately increased.

     

    (b)    If NMG recapitalizes or otherwise changes its capital structure,
thereafter upon any exercise or satisfaction, as applicable, of an Award
theretofore granted the Participant shall be entitled to receive (or to
purchase, if applicable) under such Award, in lieu of the number of shares of
Common Stock then covered by such Award, the number and class of shares of stock
or other securities to which the Participant would have been entitled pursuant
to the terms of the recapitalization if, immediately prior to the
recapitalization, the Participant had been the holder of record of the number of
shares of Common Stock then covered by such Award.

     

    (c)    In the event of changes in the outstanding Common Stock by reason of
a reorganization, merger, consolidation, combination, separation (including a
spin-off or other distribution of stock or property), exchange, or other
relevant change in capitalization occurring after the date of grant of any Award
and not otherwise provided for by this Section 4.2, any outstanding Awards and
any Award Agreements evidencing such Awards shall be subject to (i) adjustment
by the Committee in its sole discretion as to the number, price and kind of
shares or other consideration subject to, and other terms of, such Awards to
reflect such changes in the outstanding Common Stock, or (ii) in the case of a
Change of Control transaction, if approved by the Committee in its sole
discretion, replacement with a comparable Award pursuant to Article XIII.

     

    (d)    In the event of any changes in the outstanding Common Stock provided
for in this Section 4.2, the aggregate number of shares available for grant of
Awards under the Plan may be equitably adjusted by the Committee, whose
determination shall be conclusive.


4.3    Adjustments for Awards.

The Committee shall have sole discretion to determine the manner in which shares
of Common Stock available for grant of Awards under the Plan are counted.
Without limiting the discretion of the Committee under this Section 4.3, unless
otherwise determined by the Committee, the following rules shall apply for the
purpose of determining the number of shares of Common Stock available for grant
of Awards under the Plan:



      

    (a)    Options and Restricted Stock. The grant of Options or Restricted
Stock shall reduce the number of shares of Common Stock available for grant of
Awards under the Plan by the number of shares of Common Stock subject to such an
Award.

      

   

    (b)    SARs. The grant of SARs that may be paid or settled (i) only in
Common Stock or (ii) in either cash or Common Stock shall reduce the number of
shares available for grant of Awards under the Plan by the number of shares
subject to such an Award; provided, however, that upon the exercise of SARs, the
excess of the number of shares of Common Stock with respect to which the Award
is exercised over the number of shares of Common Stock issued upon exercise of
the Award shall again be available for grant of Awards under the Plan. The grant
of SARs that may be paid or settled only for cash shall not affect the number of
shares available for grant of Awards under the Plan.

     

    (c)    Restricted Stock Units. The grant of Restricted Stock Units
(including those credited to a Participant in respect of a Dividend Unit Right)
that may be paid or settled (i) only in Common Stock or (ii) in either cash or
Common Stock shall reduce the number of shares available for grant of Awards
under the Plan by the number of shares subject to such an Award; provided,
however, that upon settlement of the Award, the excess, if any, of the number of
shares of Common Stock that had been subject to such Award over the number of
shares of Common Stock issued upon its settlement shall again be available for
grant of Awards under the Plan. The grant of Restricted Stock Units that may be
paid or settled only for cash shall not affect the number of shares available
for grant of Awards under the Plan.

     

    (d)    Other Incentive Awards. The grant of a Performance Award or Other
Incentive Award in the form of Common Stock or that may be paid or settled (i)
only in Common Stock or (ii) in either Common Stock or cash shall reduce the
number of shares available for grant of Awards under the Plan by the number of
shares subject to such an Award; provided, however, that upon settlement of the
Award, the excess, if any, of the number of shares of Common Stock that had been
subject to such Award over the number of shares of Common Stock issued upon its
settlement shall again be available for grant of Awards under the Plan. The
grant of a Performance Award or Other Incentive Award that may be paid or
settled only for cash shall not affect the number of shares available for grant
of Awards under the Plan.

     

    (e)    Cancellation, Forfeiture and Termination. If any Award referred to in
Sections 4.3(a), (b), (c), or (d) (other than an Award that may be paid or
settled only for cash) is canceled or forfeited, or terminates, expires or
lapses, for any reason, the shares then subject to such Award shall again be
available for grant of Awards under the Plan.

     

    (f)    Payment of Exercise Price and Withholding Taxes. If previously
acquired shares of Common Stock are used to pay the exercise price of an Award,
the number of shares available for grant of Awards under the Plan shall be
increased by the number of shares delivered as payment of such exercise price.
If previously acquired shares of Common Stock are used to pay withholding taxes
payable upon exercise, vesting or payment of an Award, or shares of Common Stock
that would be acquired upon exercise, vesting or payment of an Award are
withheld to pay withholding taxes payable upon exercise, vesting or payment of
such Award, the number of shares available for grant of Awards under the Plan
shall be increased by the number of shares delivered or withheld as payment of
such withholding taxes.

ARTICLE V. ELIGIBILITY

    The Committee shall select Participants from those Employees, directors and
other individuals or entities providing services to the Company that, in the
opinion of the Committee, are in a position to make a significant contribution
to the success of the Company. Once a Participant has been selected for an Award
by the Committee, the Committee shall determine the type and size of Award to be
granted to the Participant and shall establish in the related Award Agreement
the terms, conditions, restrictions and limitations applicable to the Award, in
addition to those set forth in the Plan and the administrative guidelines and
regulations, if any, established by the Committee.

ARTICLE VI. FORM OF AWARDS

6.1    Form of Awards.

Awards may be granted under the Plan, in the Committee's sole discretion, in the
form of Options pursuant to Article VII, SARs pursuant to Article VIII,
Restricted Stock pursuant to Article IX, Restricted Stock Units pursuant to
Article X, Performance Awards pursuant to Article XI, and Other Incentive Awards
pursuant to Article XII, or a combination thereof. All Awards shall be subject
to the terms, conditions, restrictions and limitations of the Plan. The
Committee may, in its sole discretion, subject any Award to such other terms,
conditions, restrictions and/or limitations (including without limitation the
time and conditions of exercise, vesting or payment of an Award and restrictions
on transferability of any shares of Common Stock issued or delivered pursuant to
an Award), provided they are not inconsistent with the terms of the Plan. The
Committee may, but is not required to, subject an Award to such conditions as it
determines are necessary or appropriate to ensure than an Award constitutes
"qualified performance based compensation" within the meaning of section 162(m)
of the Code and the regulations thereunder. Awards under a particular Article of
the Plan need not be uniform, and Awards under more than one Article of the Plan
may be combined in a single Award Agreement. Any combination of Awards may be
granted at one time and on more than one occasion to the same Participant. An
Award Agreement may provide that a Participant may elect to defer receipt of
income attributable to the exercise or vesting of an Award.

6.2    No Repricing. Except for adjustments made pursuant to Section 4.2, the
exercise price for any outstanding Option or SAR shall not be decreased after
the Grant Date, nor may any outstanding Option or SAR be surrendered to NMG as
consideration for the grant of a new Option or SAR with a lower exercise price
without the approval of a majority of the stockholders of NMG.

6.3    No Reload Rights. Options shall not contain any provision entitling the
Participant to an automatic grant of additional Options in connection with any
exercise of the original Option.

6.4    Loans. The Committee may, in its sole discretion, approve the extension
of a loan by the Company to a Participant who is an Employee to assist the
Participant in paying the exercise price or purchase price of an Award;
provided, however, that no loan shall be permitted if the extension of such loan
would violate any provision of applicable law. Any loan will be made upon such
terms and conditions as the Committee shall determine.



ARTICLE VII. OPTIONS

7.1    General.

Awards may be granted in the form of Options that may be Incentive Stock Options
or Nonqualified Stock Options, or a combination of both; provided, however, that
Incentive Stock Options may be granted only to Employees.

7.2    Terms and Conditions of Options. An Option shall be exercisable in whole
or in such installments and at such times as may be determined by the Committee.
The price at which a share of Common Stock may be purchased upon exercise of an
Option shall be determined by the Committee, but such exercise price shall not
be less than 100% of the Fair Market Value per share of Common Stock on the
Grant Date unless the Option was granted through the assumption of, or in
substitution for, outstanding awards previously granted to individuals who
became Employees as a result of a merger, consolidation, acquisition, or other
corporate transaction involving the Company. Except as otherwise provided in
Section 7.3, the term of each Option shall be as specified by the Committee;
provided, however, that no Options shall be exercisable later than ten years
after the Grant Date. Options may be granted with respect to Restricted Stock or
shares of Common Stock that are not Restricted Stock, as determined by the
Committee in its sole discretion.

7.3    Restrictions Relating to Incentive Stock Options. Options granted in the
form of Incentive Stock Options shall, in addition to being subject to the terms
and conditions of Section 7.2, comply with section 422(b) of the Code.
Accordingly, no Incentive Stock Options shall be granted later than ten years
after the date of adoption of the Plan by the Board. To the extent the aggregate
Fair Market Value (determined as of the times the respective Incentive Stock
Options are granted) of Common Stock with respect to which Incentive Stock
Options are exercisable for the first time by an individual during any calendar
year under all incentive stock option plans of NMG and its Affiliates exceeds
$100,000, such excess Incentive Stock Options shall be treated as options that
do not constitute Incentive Stock Options. The Committee shall determine, in
accordance with the applicable provisions of the Code, which of a Participant's
Incentive Stock Options will not constitute Incentive Stock Options because of
such limitation and shall notify the Participant of such determination as soon
as practicable after such determination. The price at which a share of Common
Stock may be purchased upon exercise of an Incentive Stock Option shall be
determined by the Committee, but such exercise price shall not be less than 100%
of the Fair Market Value of a share of Common Stock on the Grant Date. No
Incentive Stock Option shall be granted to an Employee under the Plan if, at the
time such Option is granted, such Employee owns stock possessing more than 10%
of the total combined voting power of all classes of stock of NMG or an
Affiliate, within the meaning of section 422(b)(6) of the Code, unless (i) on
the Grant Date of such Option, the exercise price of such Option is at least
110% of the Fair Market Value of the Common Stock subject to the Option and (ii)
such Option by its terms is not exercisable after the expiration of five years
from the Grant Date of the Option.

7.4    Additional Terms and Conditions. The Committee shall determine the time
or times at which an Option will vest and become exercisable. Except as provided
in Article XIII, Options shall not vest in whole or in part sooner than one year
after the Grant Date unless:



      

    (a)    the Option was granted through the assumption of, or in substitution
for, outstanding awards previously granted to individuals who became Employees
as a result of a merger, consolidation, acquisition or other corporate
transaction involving the Company, or

   

      

    (b)    the Option was granted to a Participant as an inducement to become an
Employee.


At the time of an Award of an Option, the Committee may, in its sole discretion,
prescribe additional terms, conditions, restrictions and limitations applicable
to the Option, including without limitation rules pertaining to the termination
of employment or service (by reason of death, permanent and total disability, or
otherwise) of a Participant prior to exercise of the Option, as it determines
are necessary or appropriate, provided they are not inconsistent with the Plan.

7.5    Exercise of Options.

      

    (a)    Subject to the terms and conditions of the Plan, Options shall be
exercised by the delivery of a written notice of exercise to NMG, setting forth
the number of whole shares of Common Stock with respect to which the Option is
to be exercised, accompanied by full payment for such shares.

      

   

    (b)    Upon exercise of an Option, the exercise price of the Option shall be
payable to NMG in full either: (i) in cash or an equivalent acceptable to the
Committee, or (ii) in the sole discretion of the Committee and in accordance
with any applicable administrative guidelines established by the Committee, by
tendering one or more previously acquired nonforfeitable, unrestricted shares of
Common Stock that have been held by the Participant for at least six months
having an aggregate Fair Market Value at the time of exercise equal to the total
exercise price, or (iii) in a combination of the forms of payment specified in
clauses (i) and (ii) above.

     

    (c)    As soon as reasonably practicable after receipt of written
notification of exercise of an Option and full payment of the exercise price and
any required withholding taxes, NMG shall (i) deliver to the Participant, in the
Participant's name or the name of the Participant's designee, a stock
certificate or certificates in an appropriate aggregate amount based upon the
number of shares of Common Stock purchased under the Option, or (ii) cause to be
issued in the Participant's name or the name of the Participant's designee, in
book-entry form, an appropriate number of shares of Common Stock based upon the
number of shares purchased under the Option.

ARTICLE VIII. STOCK APPRECIATION RIGHTS

8.1    General.

The Committee may grant Awards in the form of SARs in such numbers and at such
times as it shall determine. SARs shall vest and be exercisable in whole or in
such installments and at such times as may be determined by the Committee.
Except as provided in Article XIII, SARs shall not vest in whole or in part
sooner than one year after the Grant Date unless:



      

    (a)    the SARs were granted through the assumption of, or in substitution
for, outstanding awards previously granted to individuals who became Employees
as a result of a merger, consolidation, acquisition or other corporate
transaction involving the Company, or

      

 

      

    (b)    the SARs were granted to a Participant as an inducement to become an
Employee.


The price at which SARs may be exercised shall be determined by the Committee
but shall not be less than 100% of the Fair Market Value per share of Common
Stock on the Grant Date unless the SARs were granted through the assumption of,
or in substitution for, outstanding awards previously granted to individuals who
became Employees as a result of a merger, consolidation, acquisition, or other
corporate transaction involving the Company. The term of each SAR shall be as
specified by the Committee; provided, however, that no SARs shall be exercisable
later than ten years after the Grant Date. At the time of an Award of SARs, the
Committee may, in its sole discretion, prescribe additional terms, conditions,
restrictions and limitations applicable to the SARs, including without
limitation rules pertaining to the termination of employment or service (by
reason of death, permanent and total disability, or otherwise) of a Participant
prior to exercise of the SARs, as it determines are necessary or appropriate,
provided they are not inconsistent with the Plan.

8.2    Exercise of SARs. SARs shall be exercised by the delivery of a written
notice of exercise to NMG, setting forth the number of whole shares of Common
Stock with respect to which the Award is being exercised. Upon the exercise of
SARs, the Participant shall be entitled to receive an amount equal to the excess
of the aggregate Fair Market Value of the shares of Common Stock with respect to
which the Award is exercised (determined as of the date of such exercise) over
the aggregate exercise price of such shares. Such amount shall be payable to the
Participant in cash or in shares of Common Stock, as provided in the Award
Agreement.

ARTICLE IX. RESTRICTED STOCK

9.1    General.

Awards may be granted in the form of Restricted Stock in such numbers and at
such times as the Committee shall determine. The Committee shall impose such
terms, conditions and restrictions on Restricted Stock as it may deem advisable,
including without limitation providing for vesting upon the achievement of
specified performance goals pursuant to a Performance Award and restrictions
under applicable Federal or state securities laws. A Participant shall not be
required to make any payment for Restricted Stock unless required by the
Committee pursuant to Section 9.2.

9.2    Purchased Restricted Stock and Matching Restricted Stock. The Committee
may in its sole discretion require a Participant to pay a stipulated purchase
price for each share of Restricted Stock ("Purchased Restricted Stock");
provided, however, that such purchase price may not be less than 50% of the Fair
Market Value of the Common Stock on the Grant Date. Alternatively, the Committee
may require a Participant to purchase at Fair Market Value, and retain at all
times during the Restricted Period, a specified number of shares of Common Stock
in order to receive an equal number of shares of Restricted Stock ("Matching
Restricted Stock"). In the case of any shares of Common Stock purchased with
respect to an Award of Matching Restricted Stock, the Participant may be
required to deposit the certificates evidencing the purchased shares of Common
Stock with NMG during the Restricted Period.

9.3    Restricted Period. At the time an Award of Restricted Stock is granted,
the Committee shall establish a Restricted Period applicable to such Restricted
Stock. Each Award of Restricted Stock may have a different Restricted Period in
the sole discretion of the Committee; provided, however, that the Restricted
Period shall be for a minimum of three years unless the Restricted Stock is
subject to specified performance goals as part of a Performance Award, or was
granted through the assumption of, or in substitution for, outstanding awards
previously granted to individuals who became Employees as a result of a merger,
consolidation, acquisition, or other corporate transaction involving the
Company, or as an inducement to become an Employee, or as payment of previously
earned compensation.

9.4    Other Terms and Conditions. Restricted Stock shall constitute issued and
outstanding shares of Common Stock for all corporate purposes. Restricted Stock
awarded to a Participant under the Plan shall be registered in the name of the
Participant or, at the option of NMG, in the name of a nominee of NMG, and shall
be issued in book-entry form or represented by a stock certificate. Subject to
the terms and conditions of the Award Agreement, a Participant to whom
Restricted Stock has been awarded shall have the right to receive dividends
thereon during the Restricted Period, to vote the Restricted Stock and to enjoy
all other stockholder rights with respect thereto, except that (i) NMG shall
retain custody of any certificates evidencing the Restricted Stock during the
Restricted Period, and (ii) the Participant may not sell, transfer, pledge,
exchange, hypothecate or otherwise dispose of the Restricted Stock during the
Restricted Period. A breach of the terms and conditions established by the
Committee pursuant to the Award of the Restricted Stock may result in a
forfeiture of the Restricted Stock. At the time of an Award of Restricted Stock,
the Committee may, in its sole discretion, prescribe additional terms,
conditions, restrictions and limitations applicable to the Restricted Stock,
including without limitation rules pertaining to the termination of employment
or service (by reason of death, permanent and total disability, or otherwise) of
a Participant prior to expiration of the Restricted Period.

9.5    Miscellaneous. Nothing in this Article shall prohibit the exchange of
shares of Restricted Stock pursuant to a plan of merger or reorganization for
stock or other securities of NMG or another corporation that is a party to the
reorganization, provided that the stock or securities so received in exchange
for shares of Restricted Stock shall, except as provided in Article XIII, become
subject to the restrictions applicable to such Restricted Stock. Any shares of
Common Stock received as a result of a stock split or stock dividend with
respect to shares of Restricted Stock shall also become subject to the
restrictions applicable to such Restricted Stock.



ARTICLE X. RESTRICTED STOCK UNITS

10.1     General.

Awards may be granted in the form of Restricted Stock Units in such numbers and
at such times as the Committee shall determine. The Committee shall impose such
terms, conditions and restrictions on Restricted Stock Units as it may deem
advisable, including without limitation prescribing the period over which and
the conditions upon which a Restricted Stock Unit may become vested or be
forfeited, and providing for vesting upon the achievement of specified
performance goals pursuant to a Performance Award. Upon the lapse of
restrictions with respect to each Restricted Stock Unit, the Participant shall
be entitled to receive from the Company one share of Common Stock or an amount
of cash equal to the Fair Market Value of one share of Common Stock, as provided
in the Award Agreement. A Participant shall not be required to make any payment
for Restricted Stock Units unless required by the Committee pursuant to Section
10.2.

10.2     Purchased Restricted Stock Units and Matching Restricted Stock Units.
The Committee may in its sole discretion require a Participant to pay a
stipulated purchase price for each Restricted Stock Unit ("Purchased Restricted
Stock Unit"); provided, however, that such purchase price may not be less than
50% of the Fair Market Value of the Common Stock on the Grant Date.
Alternatively, the Committee may require a Participant to purchase at Fair
Market Value, and retain at all times during the Restricted Period, a specified
number of shares of Common Stock in order to receive an equal number of
Restricted Stock Units ("Matching Restricted Stock Units"). In the case of any
shares of Common Stock purchased with respect to an Award of Matching Restricted
Stock Units, the Participant may be required to deposit the certificates
evidencing the purchased shares of Common Stock with NMG during the Restricted
Period.

10.3    Restricted Period. At the time an Award of Restricted Stock Units is
granted, the Committee shall establish a Restricted Period applicable to such
Restricted Stock Units. Each Award of Restricted Stock Units may have a
different Restricted Period in the sole discretion of the Committee; provided,
however, that the Restricted Period shall be for a minimum of three years unless
the Restricted Stock Units are subject to specified performance goals as part of
a Performance Award, or were granted through the assumption of, or in
substitution for, outstanding awards previously granted to individuals who
became Employees as a result of a merger, consolidation, acquisition or other
corporate transaction involving the Company, or as an inducement to become an
Employee, or as payment of previously earned compensation.

10.4    Cash Dividend Rights and Dividend Unit Rights. To the extent provided by
the Committee in its sole discretion, a grant of Restricted Stock Units may
include a tandem Cash Dividend Right or Dividend Unit Right grant. A grant of
Cash Dividend Rights may provide that such Cash Dividend Rights shall be paid
directly to the Participant at the time of payment of related dividend, be
credited to a bookkeeping account subject to the same vesting and payment
provisions as the tandem Award (with or without interest in the sole discretion
of the Committee), or be subject to such other provisions or restrictions as
determined by the Committee in its sole discretion. A grant of Dividend Unit
Rights may provide that such Dividend Unit Rights shall be subject to the same
vesting and payment provisions as the tandem Award or be subject to such other
provisions and restrictions as determined by the Committee in its sole
discretion.

10.5    Other Terms and Conditions. At the time of an Award of Restricted Stock
Units, the Committee may, in its sole discretion, prescribe additional terms,
conditions, restrictions and limitations applicable to the Restricted Stock
Units, including without limitation rules pertaining to the termination of
employment or service (by reason of death, permanent and total disability, or
otherwise) of a Participant prior to expiration of the Restricted Period.



ARTICLE XI. PERFORMANCE AWARDS

11.1    General.

Awards may be granted in the form of Performance Awards that may be payable in
the form of cash, shares of Common Stock, or a combination of both, in such
amounts and at such times as the Committee shall determine. Performance Awards
shall be conditioned upon the level of achievement of one or more stated
performance goals over a specified performance period that shall not be shorter
than one year. Performance Awards may be combined with other Awards to impose
performance criteria as part of the terms of such other Awards.

11.2    Terms and Conditions. Each Award Agreement embodying a Performance Award
shall set forth (i) the amount, including a target and maximum amount if
applicable, a Participant may earn in the form of cash or shares of Common Stock
or a formula for determining such amount, (ii) the performance criteria and
level of achievement versus such criteria that shall determine the amount
payable or number of shares of Common Stock to be granted, issued, retained
and/or vested, (iii) the performance period over which performance is to be
measured, (iv) the timing of any payments to be made, (v) restrictions on the
transferability of the Award, and (vi) such other terms and conditions as the
Committee may determine that are not inconsistent with the Plan.

11.3    Code Section 162(m) Requirements. The Committee shall determine in its
sole discretion whether all or any portion of a Performance Award shall be
intended to satisfy the requirements for "performance-based compensation" under
section 162(m) of the Code (the "162(m) Requirements"). The performance criteria
for any Performance Award that is intended to satisfy the 162(m) Requirements
shall be established in writing by the Committee based on one or more
performance goals as set forth in Section 11.4 not later than 90 days after
commencement of the performance period with respect to such Award, provided that
the outcome of the performance in respect of the goals remains substantially
uncertain as of such time. The maximum amount that may be paid in cash pursuant
to Performance Awards granted to a Participant with respect to a Fiscal Year
that are intended to satisfy the 162(m) Requirements is $2,000,000; provided,
however, that such maximum amount with respect to a Performance Award that
provides for a performance period longer than one Fiscal Year shall be the
foregoing limit multiplied by the number of full Fiscal Years in the performance
period. At the time of the grant of a Performance Award and to the extent
permitted under Code section 162(m) and regulations thereunder for a Performance
Award intended to satisfy the 162(m) Requirements, the Committee may provide for
the manner in which the performance goals will be measured in light of specified
corporate transactions, extraordinary events, accounting changes and other
similar occurrences.

11.4    Performance Goals. The performance measure(s) to be used for purposes of
Performance Awards may be described in terms of objectives that are related to
the individual Participant or objectives that are Company-wide or related to a
subsidiary, division, department, region, function or business unit of the
Company in which the Participant is employed or with respect to which the
Participant performs services, and may consist of one or more or any combination
of the following criteria: (i) earnings or earnings per share (whether on a
pre-tax, after-tax, operational or other basis), (ii) return on equity, (iii)
return on assets, (iv) revenues, (v) sales, (vi) expenses or expense levels,
(vii) one or more operating ratios, (viii) stock price, (ix) stockholder return,
(x) market share, (xi) cash flow, (xii) inventory levels, inventory turn or
shrinkage, (xiii) capital expenditures, (xiv) net borrowing, debt leverage
levels, credit quality or debt ratings, (xv) the accomplishment of mergers,
acquisitions, dispositions, public offerings or similar extraordinary business
transactions, (xvi) net asset value per share, and (xvii) economic value added.
The performance goals based on these performance measures may be made relative
to the performance of other business entities.

11.5    Certification and Negative Discretion. Prior to the payment of any
compensation pursuant to a Performance Award that is intended to satisfy the
162(m) Requirements, the Committee shall certify the extent to which the
performance goals and other material terms of the Award have been achieved or
satisfied. The Committee in its sole discretion shall have the authority to
reduce, but not to increase, the amount payable and the number of shares to be
granted, issued, retained or vested pursuant to a Performance Award.



ARTICLE XII. OTHER INCENTIVE AWARDS

    Other Incentive Awards may be granted in such amounts, upon such terms and
at such times as the Committee shall determine. Other Incentive Awards may be
granted based upon, payable in or otherwise related to, in whole or in part,
shares of Common Stock if the Committee, in its sole discretion, determines that
such Other Incentive Awards are consistent with the purposes of the Plan. Each
grant of an Other Incentive Award shall be evidenced by an Award Agreement that
shall specify the amount of the Other Incentive Award and the terms, conditions,
restrictions and limitations applicable to such Award. Payment of Other
Incentive Awards shall be made at such times and in such form, which may be
cash, shares of Common Stock or other property (or a combination thereof), as
established by the Committee, subject to the terms of the Plan.

ARTICLE XIII. CHANGE OF CONTROL

    Except as provided otherwise below in this Article or in an Award Agreement
at the time an Award is granted, notwithstanding anything to the contrary in
this Plan, upon any Change of Control, any time periods, conditions or
contingencies relating to the exercise or realization of, or lapse of
restrictions under, any Award shall be automatically accelerated or waived so
that:

      

    (a)    if no exercise of the Award is required, the Award may be realized in
full at the time of the occurrence of the Change of Control (the "Change
Effective Time"), or

      

   

    (b)    if exercise of the Award is required, the Award may be exercised at
the Change Effective Time, provided, however, that in the case of the events
described in clauses (i) and (iv) of the definition of a Change of Control in
this Plan, each Award requiring exercise that is not exercised at the Change
Effective Time shall lapse and all rights thereunder shall be forfeited
immediately after the Change Effective Time if the Participant holding such
Award has received written notice at least 15 days prior to the Change Effective
Time of his right to exercise the Award at the Change Effective Time;


provided, however, that in the event all outstanding Awards are replaced as of
the Change Effective Time by comparable types of awards of greater or at least
substantially equivalent value, as determined by the Committee in its sole
discretion, no such automatic acceleration or waiver (and corresponding lapse
and forfeiture of Awards as provided in (b) above) shall occur except to the
extent the Committee, in its sole discretion, provides for such acceleration,
waiver, lapse or forfeiture with respect to any Award or unless such
acceleration, waiver, lapse or forfeiture is expressly provided for in
connection with such replacement.

ARTICLE XIV. AMENDMENT AND TERMINATION

    14.1    Plan Amendment and Termination.

The Board may at any time suspend, terminate, amend or modify the Plan, in whole
or in part; provided, however, that no amendment or modification of the Plan
shall become effective without the approval of such amendment or modification by
a majority of the stockholders of NMG if (i) such amendment or modification
increases the maximum number of shares subject to the Plan (except as provided
in Article IV) or changes the designation or class of persons eligible to
receive Awards under the Plan, or (ii) counsel for NMG determines that such
approval is otherwise required by or necessary to comply with applicable law.
Upon termination of the Plan, the terms and provisions of the Plan shall,
notwithstanding such termination, continue to apply to Awards granted prior to
such termination. No suspension, termination, amendment or modification of the
Plan shall adversely affect in any material way any Award previously granted
under the Plan, without the consent of the Participant (or the Permitted
Transferee) holding such Award.

14.2    Award Amendment and Cancellation. The Committee may amend the terms of
any outstanding Award granted pursuant to the Plan, but no such amendment shall
adversely affect in any material way the Participant's (or a Permitted
Transferee's) rights under an outstanding Award without the consent of the
Participant (or the Permitted Transferee) holding such Award.

14.3    Performance-Based Compensation. In the case of an outstanding Award
intended to be eligible for the performance-based compensation exemption under
section 162(m) of the Code, the Committee shall not, without the approval of a
majority of the stockholders of NMG, amend the Plan or the Award in a manner
that would adversely affect the Award's continued eligibility for the
performance-based compensation exemption under section 162(m) of the Code.



ARTICLE XV. MISCELLANEOUS

15.1     Award Agreements.

After the Committee grants an Award under the Plan to a Participant, NMG and the
Participant shall enter into an Award Agreement setting forth the terms,
conditions, restrictions and limitations applicable to the Award and such other
matters as the Committee may determine to be appropriate. The terms and
provisions of the respective Award Agreements need not be identical. All Award
Agreements shall be subject to the provisions of the Plan, and in the event of
any conflict between an Award Agreement and the Plan, the terms of the Plan
shall govern.

    15.2    Listing; Suspension.



      

    (a)    As long as the Common Stock is listed on a national securities
exchange or system sponsored by a national securities association, the issuance
of any shares of Common Stock pursuant to an Award shall be conditioned upon
such shares being listed on such exchange or system. NMG shall have no
obligation to issue such shares unless and until such shares are so listed, and
the right to exercise any Option or other Award with respect to such shares
shall be suspended until such listing has been effected.

      

   

    (b)    If at any time counsel to NMG or its Affiliates shall be of the
opinion that any sale or delivery of shares of Common Stock pursuant to an Award
is or may in the circumstances be unlawful or result in the imposition of excise
taxes on NMG or its Affiliates under the laws of any applicable jurisdiction,
NMG or its Affiliates shall have no obligation to make such sale or delivery, or
to make any application or to effect or to maintain any qualification or
registration under the Securities Act of 1933, as amended, or otherwise, with
respect to shares of Common Stock or Awards, and the right to exercise any
Option or other Award shall be suspended until, in the opinion of such counsel,
such sale or delivery shall be lawful or will not result in the imposition of
excise taxes on NMG or its Affiliates.

     

    (c)    Upon termination of any period of suspension under this Section, any
Award affected by such suspension that shall not then have expired or terminated
shall be reinstated as to all shares available before such suspension and as to
shares that would otherwise have become available during the period of such
suspension, but no such suspension shall extend the term of any Award unless
otherwise determined by the Committee in its sole discretion.


15.3    Additional Conditions. Notwithstanding anything in the Plan to the
contrary: (i) the Committee may, if it shall determine it necessary or desirable
in its sole discretion, at the time of grant of any Award or the issuance of any
shares of Common Stock pursuant to any Award, require the recipient of the Award
or such shares of Common Stock, as a condition to the receipt thereof, to
deliver to NMG a written representation of present intention to acquire the
Award or such shares of Common Stock for his own account for investment and not
for distribution, (ii) the certificate for shares of Common Stock issued to a
Participant may include any legend that the Committee deems appropriate to
reflect any restrictions on transfer, and (iii) all certificates for shares of
Common Stock delivered under the Plan shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations and other requirements of the SEC, any stock exchange upon
which the Common Stock is then listed or quoted, any applicable federal or state
securities law, and any applicable corporate law, and the Committee may cause a
legend or legends to be placed on any such certificates to make appropriate
reference to such restrictions.

15.4    Transferability. No Award shall be subject to execution, attachment or
similar process. No Award of Incentive Stock Options or Restricted Stock during
its Restricted Period may be sold, transferred, pledged, exchanged, hypothecated
or otherwise disposed of, other than by will or pursuant to the applicable laws
of descent and distribution. If provided in the Award Agreement, all other
Awards may be transferred by a Participant to a Permitted Transferee. Any
attempted sale, transfer, pledge, exchange, hypothecation or other disposition
of an Award not specifically permitted by the Plan or the Award Agreement shall
be null and void and without effect. All Awards granted to a Participant shall
be exercisable during his lifetime only by such Participant, or if applicable, a
Permitted Transferee; provided, however, that in the event of a Participant's
legal incapacity, an Award may be exercised by his guardian or legal
representative. For purposes of the Plan, "Permitted Transferee" means (i) a
member of a Participant's immediate family, (ii) any person sharing the
Participant's household (other than a tenant or employee of the Participant),
(iii) trusts in which a person listed in (i) or (ii) above has more than 50% of
the beneficial interest, (iv) a foundation in which the Participant or a person
listed in (i) or (ii) above controls the management of assets, (v) any other
entity in which the Participant or a person listed in (i) or (ii) above owns
more than 50% of the voting interests, provided that in the case of the
preceding clauses (i) through (v), no consideration is provided for the
transfer, and (vi) any transferee permitted under applicable securities and tax
laws as determined by counsel to NMG. In determining whether a person is a
"Permitted Transferee," immediate family members shall include a Participant's
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships.

15.5    Withholding Taxes. The Company shall be entitled to deduct from any
payment made under the Plan, regardless of the form of such payment, the amount
of all applicable income and employment taxes required by law to be withheld
with respect to such payment, may require the Participant to pay to the Company
such withholding taxes prior to and as a condition of the making of any payment
or the issuance or delivery of any shares of Common Stock under the Plan, and
shall be entitled to deduct from any other compensation payable to the
Participant any withholding obligations with respect to Awards. In accordance
with any applicable administrative guidelines it establishes, the Committee may
allow a Participant to pay the amount of taxes required by law to be withheld
from or with respect to an Award by (i) withholding shares of Common Stock from
any payment of Common Stock due as a result of such Award, or (ii) permitting
the Participant to deliver to the Company previously acquired shares of Common
Stock, in each case having an aggregate Fair Market Value equal to the amount of
such required withholding taxes. No payment shall be made and no shares of
Common Stock shall be issued pursuant to any Award unless and until the
applicable tax withholding obligations have been satisfied.

15.6    No Fractional Shares. No fractional shares of Common Stock shall be
issued or delivered pursuant to the Plan or any Award granted hereunder,
provided that the Committee in its sole discretion may round fractional shares
down to the nearest whole share or settle fractional shares in cash.

15.7    Notices. All notices required or permitted to be given or made under the
Plan or pursuant to any Award Agreement (unless provided otherwise in such Award
Agreement) shall be in writing and shall be deemed to have been duly given or
made if (i) delivered personally, (ii) transmitted by first class registered or
certified United States mail, postage prepaid, return receipt requested,
(iii) sent by prepaid overnight courier service, or (iv) sent by telecopy or
facsimile transmission, with confirmation receipt, to the person who is to
receive it at the address that such person has theretofore specified by written
notice delivered in accordance herewith. Such notices shall be effective (i) if
delivered personally or sent by courier service, upon actual receipt by the
intended recipient, (ii) if mailed, upon the earlier of five days after deposit
in the mail or the date of delivery as shown by the return receipt therefor, or
(iii) if sent by telecopy or facsimile transmission, when the answer back is
received. NMG or a Participant may change, at any time and from time to time, by
written notice to the other, the address that it or such Participant had
theretofore specified for receiving notices. Until such address is changed in
accordance herewith, notices hereunder or under an Award Agreement shall be
delivered or sent (i) to a Participant at his address as set forth in the
records of the Company or (ii) to NMG at the principal executive offices of NMG
clearly marked "Attention: General Counsel."

15.8    Binding Effect. The obligations of NMG under the Plan shall be binding
upon any successor corporation or organization resulting from the merger,
consolidation or other reorganization of NMG, or upon any successor corporation
or organization succeeding to all or substantially all of the assets and
business of NMG. The terms and conditions of the Plan shall be binding upon each
Participant and his Permitted Transferees, heirs, legatees, distributees and
legal representatives.

15.9    Severability. If any provision of the Plan or any Award Agreement is
held to be illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining provisions of the Plan or such agreement, as the case
may be, but such provision shall be fully severable and the Plan or such
agreement, as the case may be, shall be construed and enforced as if the illegal
or invalid provision had never been included herein or therein.

15.10    No Restriction of Corporate Action. Nothing contained in the Plan shall
be construed to prevent NMG or any Affiliate from taking any corporate action
(including any corporate action to suspend, terminate, amend or modify the Plan)
that is deemed by NMG or such Affiliate to be appropriate or in its best
interest, whether or not such action would have an adverse effect on the Plan or
any Awards made or to be made under the Plan. No Participant or other person
shall have any claim against NMG or any Affiliate as a result of such action.

15.11    Governing Law. The Plan shall be governed by and construed in
accordance with the internal laws (and not the principles relating to conflicts
of laws) of the State of Texas except as superseded by applicable federal law.

15.12    No Right, Title or Interest in Company Assets. No Participant shall
have any rights as a stockholder of NMG as a result of participation in the Plan
until the date of issuance of Common Stock in his name and, in the case of
Restricted Stock, unless and until such rights are granted to the Participant
pursuant to the Plan. To the extent any person acquires a right to receive
payments from the Company under the Plan, such rights shall be no greater than
the rights of an unsecured general creditor of the Company, and such person
shall not have any rights in or against any specific assets of the Company. All
Awards shall be unfunded.

15.13    Risk of Participation. Nothing contained in the Plan shall be construed
either as a guarantee by NMG or the Affiliates, or their respective
stockholders, directors, officers or employees, of the value of any assets of
the Plan or as an agreement by NMG or the Affiliates, or their respective
stockholders, directors, officers or employees, to indemnify anyone for any
losses, damages, costs or expenses resulting from participation in the Plan.

15.14    No Guarantee of Tax Consequences. No person connected with the Plan in
any capacity, including without limitation NMG and the Affiliates and their
respective directors, officers, agents and employees, makes any representation,
commitment or guarantee that any tax treatment, including without limitation
federal, state and local income, estate and gift tax treatment, will be
applicable with respect to any Awards or payments thereunder made to or for the
benefit of a Participant under the Plan or that such tax treatment will apply to
or be available to a Participant on account of participation in the Plan.

15.15    Continued Employment or Service. Nothing contained in the Plan or in
any Award Agreement shall confer upon any Participant the right to continue in
the employ or service of the Company, or interfere in any way with the rights of
the Company to terminate a Participant's employment or service at any time, with
or without cause. The loss of existing or potential profit in Awards will not
constitute an element of damages in the event of termination of employment or
service for any reason, even if the termination is in violation of an obligation
of NMG or an Affiliate to the Participant.

15.16   Miscellaneous. Headings are given to the articles and sections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction of the Plan or any
provisions hereof. The use of the masculine gender shall also include within its
meaning the feminine. Wherever the context of the Plan dictates, the use of the
singular shall also include within its meaning the plural, and vice versa.

    IN WITNESS WHEREOF, this Plan has been executed as of the Effective Date.

                                      

 

THE NEIMAN MARCUS GROUP, INC.

             

By:

/s/ Nelson A. Bangs







   

Nelson A. Bangs

   

Senior Vice President and General Counsel

 